Citation Nr: 1736188	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-04 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for degenerative disc disease of the lumbar spine prior to January 20, 2012.

2.  Entitlement to an initial disability rating greater than 40 percent for degenerative disc disease of the lumbar spine on and after January 20, 2012.

3.  Entitlement to an initial compensable disability rating for surgical scars of the lumbar spine, status post L5-S1 discectomy, prior to May 1, 2015.  

4.  Entitlement to an initial disability rating greater than 10 percent for surgical scars of the lumbar spine, status post L5-S1 discectomy, on and after May 1, 2015.  

5.  Entitlement to an initial disability rating greater than 10 percent for radiculopathy of the right lower extremity prior to February 14, 2011.    

6.  Entitlement to an initial disability rating greater than 10 percent for radiculopathy of the left lower extremity prior to February 14, 2011.    

7.  Entitlement to an initial disability rating greater than 40 percent for radiculopathy of the right lower extremity on and after February 14, 2011.   

8.  Entitlement to an initial disability rating greater than 20 percent for radiculopathy of the left lower extremity on and after February 14, 2011.   

9.  Entitlement to an effective date earlier than January 20, 2012, for the assignment of an initial 40 percent disability rating for degenerative disc disease of the lumbar spine.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 1986 to November 2006.

The increased rating issues come to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions dated in January 2008, June 2008, February 2012, and August 2016, issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida, and Nashville, Tennessee.  

The earlier effective date issue for the assignment of a 40 percent rating for the lumbar spine comes to the Board on appeal from an August 2016 rating decision issued by the RO in Nashville, Tennessee.  As will be discussed below, the Veteran has filed a timely Notice of Disagreement (NOD) in September 2016 with that rating decision.  See generally Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the TDIU issue, during the course of the increased rating appeal, the Veteran has submitted evidence of unemployability due to his service-connected lumbar spine and radiculopathy disabilities (see e.g., April 2016 Social Security Administration (SSA) decision), such that a request for TDIU was reasonably raised by the Veteran.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating or increased rating for a disability).  Therefore, the issue of entitlement to a TDIU has been added to the present appeal.  

Jurisdiction of the case has been ultimately transferred to the RO in Nashville, Tennessee.  That office forwarded his appeal to the Board.  

In October 2010, the Veteran and his spouse presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.
  
In March 2011 and March 2015, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

First, with regard to the earlier effective date issue, the AOJ issued an August 2016 rating decision that assigned an initial 40 percent rating for degenerative disc disease of the lumbar spine, effective from January 20, 2012.   In response, the Veteran submitted a formal NOD in which he expressed disagreement with the effective date assigned for the award of the 40 percent rating.  Thus, a timely NOD was filed within one year of the August 2016 rating decision.  See 38 C.F.R. § 20.302(a).  To date, however, the AOJ has not issued a Statement of the Case (SOC) in response to what can be clearly construed as a NOD as to the effective date assigned in the August 2016 rating decision granting a 40 percent rating for the lumbar spine.  The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC for the effective date issue in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999).

Second, as discussed above, a claim for TDIU was raised by the record during the course of the increased rating appeal for the lumbar spine and lower extremity radiculopathy.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  VA's Office of General Counsel has stated that, when the issue of entitlement to TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the AOJ is necessary with respect to TDIU, the Board should remand, rather than refer, the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  Therefore, the AOJ should take appropriate steps to develop and adjudicate the claim for TDIU in light of all the evidence of record, including the issuance of a rating decision if TDIU is granted, or a Supplemental Statement of the Case (SSOC) if TDIU is denied.  

Third, the AOJ should send a VCAA notice letter to the Veteran for his TDIU claim.  This notice letter must notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice must also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  The letter must advise him of the disability rating and effective date elements of a claim.  Finally, this letter must include (1) a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and (2) a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  The AOJ should request that the Veteran fill out these TDIU forms and submit them back to the AOJ.  

Fourth, as the TDIU and increased rating appeal is already being remanded for further development, the Board sees the Veteran's VA treatment records on file at the Nashville, Tennessee VA Medical Center (VAMC) date to February 2015.  (It is noted the Veteran had additional private surgery for his lumbar spine disability in March 2016).  If the Veteran has since received additional VA treatment, these records should be obtained.  VA's duty to assist includes obtaining records of VA medical treatment identified by the Veteran, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2) (West 2014); 38 C.F.R. § 3.159(c)(2), (c)(3) (2016).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  

Fifth, the Veteran submitted a copy of a recent favorable SSA disability determination dated in April 2016.  Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Moreover, as to a TDIU, the Court has indicated that a SSA determination is critical to a determination of the Veteran's ability to engage in substantially gainful employment.  Martin v. Brown, 4 Vet. App. 134, 140 (1993).  VA must make as many requests as necessary to obtain "relevant" SSA records to include the complete SSA decision and accompanying medical records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, a remand is warranted to obtain any SSA disability records, as these SSA disability records may be pertinent to the increased rating, earlier effective date, and TDIU issues on appeal.

Sixth, a remand is required for a more current VA spine examination to adequately rate the Veteran's service-connected degenerative disc disease of the lumbar spine and associated lower extremity radiculopathy and surgical scars.  The Veteran was last provided a VA spine examination in connection with his service-connected disability in May 2015, over two years ago.  Notably, after that VA examination, the Veteran underwent surgery for the lumbar spine and radiculopathy disabilities in March 2016.  See March 2016 private surgical report.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination (or the evidence indicates it has), and the evidence of record is otherwise insufficient to evaluate the appeal, an additional VA examination is appropriate.  38 C.F.R. § 3.327(a) (2016).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Therefore, the appropriate VA spine examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected degenerative disc disease of the lumbar spine and associated lower extremity radiculopathy and surgical scars.

On a side note, in order to comply with the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016),  it is requested that the VA spine examiner test the range of motion for the lumbar spine with consideration of joint pain in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with a SOC addressing the issue of entitlement to an effective date earlier than January 20, 2012 for the assignment of an initial 40 percent rating for degenerative disc disease of the lumbar spine.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal of this earlier effective date issue by submitting a timely Substantive Appeal (VA Form 9) in response thereto.  

The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this earlier effective date issue following the issuance of the SOC, unless he perfects his appeal of the earlier effective date issue for the lumbar spine.  

2.  For the TDIU issue, the AOJ should send a VCAA notice letter to the Veteran notifying him of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal.  This VCAA letter should include both (1) a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and (2) a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  The AOJ should request that the Veteran fill out these forms and submit them to the AOJ, to determine the Veteran's employment history.   

3.  The AOJ should obtain VA treatment records from the Nashville, Tennessee VA Medical Center (VAMC) dated from February 2015 to the present, and associate them with the claims file.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

4.  The AOJ should request from the SSA all records associated with the Veteran's SSA disability claim (see copy of April 2016 SSA disability determination).  In particular, request copies of the SSA disability determination and all medical records considered.  If no further SSA records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

5.  After any additional records are associated with the claims file, the AOJ should secure the appropriate VA spine examination to ascertain the current severity and manifestations of the Veteran's service-connected degenerative disc disease of the lumbar spine and associated lower extremity radiculopathy and surgical scars.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the Veteran's service-connected degenerative disc disease of the lumbar spine and associated lower extremity radiculopathy and surgical scars on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), the VA spine examination must include range of motion testing for the lumbar spine in the following areas:

   (a)  Active motion;
   (b)  Passive motion;
   (c)  Weight-bearing; and
   (d)  Nonweight-bearing.
   
*** If the VA spine examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the lumbar spine, he or she should clearly explain why that is so. ***

6.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating, earlier effective date (if perfected), and TDIU issues on appeal.  (The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009)).  If the benefit sought is not granted, the AOJ should issue a SSOC and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




